20-1799
     Kumar v. Garland
                                                                                   BIA
                                                                            Schoppert, IJ
                                                                           A205 935 067

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of October, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            REENA RAGGI,
 9            JOSEPH F. BIANCO,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   ASHOK KUMAR,
15            Petitioner,
16
17                      v.                                       20-1799
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Heena Arora, Esq., Richmond Hill,
25                                      NY.
26
27   FOR RESPONDENT:                    Brian M. Boynton, Acting
28                                      Assistant Attorney General;
 1                             Anthony C. Payne, Assistant
 2                             Director; Judith R. O’Sullivan,
 3                             Trial Attorney, Office of
 4                             Immigration Litigation, United
 5                             States Department of Justice,
 6                             Washington, DC.
 7
 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Ashok Kumar, a native and citizen of India,

13   seeks review of a May 13, 2020 decision of the BIA affirming

14   an April 16, 2018 decision of an Immigration Judge (“IJ”)

15   denying his application for asylum, withholding of removal,

16   and relief under the Convention Against Torture (“CAT”).    In

17   re Ashok Kumar, No. A205 935 067 (B.I.A. May 13, 2020), aff’g

18   No. A205 935 067 (Immig. Ct. N.Y. City Apr. 16, 2018).      We

19   assume the parties’ familiarity with the underlying facts and

20   procedural history.

21       Under the circumstances, we have reviewed both the IJ’s

22   and the BIA’s opinions.   See Wangchuck v. Dep’t of Homeland

23   Sec., 448 F.3d 524, 528 (2d Cir. 2006).       We review the

24   agency’s adverse credibility determination for substantial

25   evidence, see Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

26   Cir. 2018); and “the administrative findings of fact are

                                   2
 1   conclusive    unless       any   reasonable         adjudicator       would      be

 2   compelled     to     conclude       to       the    contrary,”        8     U.S.C.

 3   § 1252(b)(4)(B).         Substantial evidence supports the agency’s

 4   determination that Kumar was not credible when he claimed

 5   that Congress Party members twice beat him because he was a

 6   member of the Indian National Lok Dal (“INLD”) Party.

 7       “Considering the totality of the circumstances, and all

 8   relevant factors, a trier of fact may base a credibility

 9   determination on . . . the consistency between the applicant’s

10   or witness’s written and oral statements (whenever made and

11   whether or not under oath, and considering the circumstances

12   under   which      the    statements         were   made),    the         internal

13   consistency     of   each    such    statement        .   .   .   ,       and   any

14   inaccuracies or falsehoods in such statements.”                           8 U.S.C.

15   § 1158(b)(1)(B)(iii).         And, contrary to Kumar’s contention,

16   “an IJ may rely on any inconsistency,” Xiu Xia Lin v. Mukasey,

17   534 F.3d 162, 167 (2d Cir. 2008), “without regard to whether

18   [it] . . . goes to the heart of the applicant’s claim,”

19   8 U.S.C. § 1158(b)(1)(B)(iii).               “We defer . . . to an IJ’s

20   credibility determination unless, from the totality of the

21   circumstances, it is plain that no reasonable fact-finder

22   could make such an adverse credibility ruling.”                   Xiu Xia Lin,


                                              3
 1   534 F.3d at 167; accord Hong Fei Gao, 891 F.3d at 76.

 2       Here, the agency reasonably relied on the inconsistency

 3   between Kumar’s asylum application, his political party’s

 4   written    statement,    and     his   father’s       and   family    friend’s

 5   affidavits, all of which reported that Kumar joined the INLD

 6   Party in India in November 2013, and record evidence that

 7   Kumar had arrived in the United States in June 2013, some

 8   five months earlier.            See 8 U.S.C. § 1158(b)(1)(B)(iii).

 9   Contrary    to     Kumar’s    contention,       the   IJ    gave    him   ample

10   opportunity to explain this inconsistency, but he could not

11   do so compellingly.          See Majidi v. Gonzales, 430 F.3d 77, 80

12   (2d Cir. 2005) (“A petitioner must do more than offer a

13   plausible explanation for his inconsistent statements to

14   secure relief; he must demonstrate that a reasonable fact-

15   finder     would    be   compelled         to   credit      his    testimony.”

16   (quotation marks omitted)).            There is no merit to Kumar’s

17   argument that the November 2013 dates were the result of

18   translation errors.          The original Hindi version of his family

19   friend’s affidavit provided the 2013 date in Arabic numerals;

20   and the original Hindi versions of the other two supporting

21   documents (if they exist) are not in the record.                      Further,

22   although Kumar later submitted new statements from himself,


                                            4
 1   his political party, his father, and his family friend, none

 2   of those documents explained the purported prior errors.       See

 3   id.

 4         The agency also reasonably found implausible Kumar’s

 5   testimony that he had not provided any guidance to his father,

 6   family friend, or political party as to what to write in their

 7   supporting statements, given that all three of them provided

 8   the same exact “incorrect” date of November 15, 2013.           See

 9   8 U.S.C. § 1158(b)(1)(B)(iii); Siewe v. Gonzales, 480 F.3d

10   160, 169 (2d Cir. 2007) (recognizing that adverse credibility

11   determination may be based on inherent implausibility if the

12   finding “is tethered to the evidentiary record” or “record

13   facts . . . viewed in the light of common sense and ordinary

14   experience”).

15         The agency also reasonably found Kumar’s credibility

16   impugned by the nearly identical language used in his father’s

17   and family friend’s initial affidavits.        See Mei Chai Ye v.

18   U.S. Dep’t of Justice, 489 F.3d 517, 524 (2d Cir. 2007)

19   (“[T]his court has . . . firmly embraced the commonsensical

20   notion that striking similarities between affidavits are an

21   indication that the statements are ‘canned.’”); Singh v. BIA,

22   438   F.3d   145,   148   (2d   Cir.   2006)   (upholding   adverse


                                      5
 1   credibility    determination   partly    based    on   significantly

 2   similar language in supporting affidavits).

 3       The     noted    inconsistencies,        implausibilities,      and

 4   similarities constitute substantial evidence supporting the

 5   agency’s adverse credibility determination.               See 8 U.S.C.

 6   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167; see also

 7   Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020)

 8   (“[E]ven a single inconsistency might preclude an alien from

 9   showing that an IJ was compelled to find him credible.

10   Multiple    inconsistencies    would    so     preclude     even   more

11   forcefully.”).      That adverse credibility determination is

12   dispositive of Kumar’s claims for asylum, withholding of

13   removal, and CAT relief because all three rest on the same

14   factual predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–

15   57 (2d Cir. 2006).

16       For the foregoing reasons, the petition for review is

17   DENIED.    All pending motions and applications are DENIED and

18   stays VACATED.

19                                  FOR THE COURT:
20                                  Catherine O’Hagan Wolfe,
21                                  Clerk of Court




                                     6